department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date date uil org address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court july 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose our examination showed that the entity was organized and operated by a single individual who serves as the sole officer and director in this regard our examination revealed that you exercised inadequate financial controls of your income expenditures and assets to ensure that you operate exclusively for exempt purposes moreover you operated in a manner materially different from your representations on your application_for exemption and did not notify the internal_revenue_service of the material changes in your activities see sec_601_201 i and revproc_2008_9 based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations sincerely tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service eo examinations group sheffield street mountainside nj taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear if you accept our findings take no further action we will issue a final revocation letter we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication sec_892 report of exam - 886-a letter catalog number 34809f name of taxpayer org legend org organization name poa-1 form 886-a department of the treasury - internal_revenue_service schedule no or explanation of items - report of examination exhibit year period ended 20xx-12 power_of_attorney poa-2 xx date president president power_of_attorney issue should the tax exempt status of org be revoked as of january 20xx for exempt_purpose and inurnment facts org was granted tax-exempt status in march 19xx as a sec_501 organization described under sec_170 as an educational facility organization was referred for exam for loan to disqualified_person and to conduct a full scope exam for exempt_purpose based on review of books_and_records organization is operated and organized by a single individual president president serves as president director and officer of the org president has signatory authority over the bank account and deposits all funds and approves all expenses organization was formed under its articles of incorporation to provide education support and instruction to displaced unemployed and underemployed individuals organization is currently operating as a pay as you go for instruction service for english as a second language students students must pay tuition for instruction that averages about dollar_figure dollars per year organization currently provides no charitable services and received no donations in the year under exam president president and director received funds from the organization as a loan to officer in the amount of dollar_figure for year end december 20xx and dollar_figure for year end december 20xx president signed no formal loan documents provided for no repayment of the funds and was not issued a w-2 for the funds received the loan to president was not approved by any board member or officer president stated that he used the funds for personal_use law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt taxpayer’s position form 886-a page -1- department of the treasury - internal_revenue_service exhibit year period ended 20xx-12 form 886-a department of the treasury - internal_revenue_service schedule no or explanation of items - report of examination name of taxpayer org legend org organization name poa-1 power_of_attorney xx date president president poa-2 power_of_attorney president president of org poa-1 and return preparer and poa-2 and attorney agrees with service position to revoke exempt status and provide form_1120 us corporate tax_return for years end december 20xx december 20xx and december 20xx governments position org activities are not consistent with their exempt status under sec_501 of the internal_revenue_code since the organization does not meet the requirements of sec_1_501_c_3_-1 it is our position that their tax exempt status be revoked conclusion the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked because the organization is not being operated and organized for its exempt_purpose for which it was formed the effective date of revocation is january 20xx the first day of the tax_year under examination form 886-a page -2- department of the treasury - internal_revenue_service
